IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50420
                          Summary Calendar



                           WILLIAM PRICE,

                                            Plaintiff-Appellant,

                                 versus

         NATIONAL RAILROAD PASSENGER CORPORATION, doing
          business as Amtrak; CENTRAL TEXAS REFUSE INC,

                                            Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-00-CV-304-SS
                        --------------------
                          February 19, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     William   Price   appeals   the   jury’s   damages   award   in   his

negligence action against National Railroad Passenger Corporation

and Central Texas Refuse, Inc.         Price argues that the district

court abused its discretion in denying his motion for a new trial.

Price contends that the damages amount was inadequate and was

motivated by racism.

     In reviewing whether the district court abused its discretion

in denying a motion for new trial because of inadequate damages,

this court reviews whether there is an absolute absence of evidence


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 01-50420
                                   -2-

to support the jury’s verdict.       See Hidden Oaks Ltd. v. City of

Austin, 138 F.3d 1036, 1051 (5th Cir. 1998).

      After reviewing the briefs and pertinent record we find that

the evidence presented at Price’s trial supported the jury’s award

of   damages;   therefore   the   district   court   did   not   abuse   its

discretion in denying Price’s motion for a new trial.             Shows v.

Jamison Bedding, Inc., 671 F.2d 927, 934 (5th Cir. 1982); see also

Young v. City of New Orleans, 751 F.2d 794, 798-99 (5th Cir. 1985).



      Price’s contention that the jury’s award of damages was

motivated by racism will not be addressed because Price did not

raise the argument in the district court, nor has Price adequately

briefed the argument on appeal.       Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

      For the foregoing reasons the ruling of the district court is

AFFIRMED.